Case 4:18-cv-00804-ALM Document 52-2 Filed 10/30/19 Page 1 of 7 PageID #: 491




                           EXHIBIT A
Case 4:18-cv-00804-ALM Document 52-2 Filed 10/30/19 Page 2 of 7 PageID #: 492



                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

                                       §
BANKUNITED, N.A.,                      §
                                       §
                 Plainti ft~           §
                                       §
     V.                                § C ivil Action No. 4: 18-cv-804
                                       §
ASD KITCHEN, INC., AULLAH S. DARWISH,  §
SAM M . DARWISH, AND RAJESH P. PADOLE, §
                                       §
                 Defendants.           §
                                       §

                                  AFFIDAVIT IN SUPPORT OF
                    PLAINTIFF'S MOTION FOR ENTRY OF DEFAULT JUDGMENT

STATE OF TEXAS                                            )
                                                          )
COUNTY OF HARRIS


            BEFORE ME, the undersigned authority personally appeared Cameron J . Asby, known to

me to be the person whose name is subscribed hereto and who, after being first duly sworn,

stated as follows:

            1.        My name is Cameron J. Asby.

           2.         I am counsel of record for Plaintiff BankUnited, N.A. ("Plaintiff' or

"Bank United"). I am over 18 years of age, of sound mind, and capable of making this affidavit.

The facts stated in this affidavit are within my personal knowledge and are true and correct, and I

could testify to them competently if called upon to do so.

            3.        On November 9, 20 I 8, BankUnited sued ASD Kitchen, Inc. for breach of contract.

           4.         On November 13, 2018, the C lerk of Court issued a summons in this action to ASD

Kitchen to be served upon its registered agent, Sam Darwish. See (Doc. 4).



DM 1\100932 17. 1
Case 4:18-cv-00804-ALM Document 52-2 Filed 10/30/19 Page 3 of 7 PageID #: 493



          5.     On August 9, 2019, ASD Kitchen, through counsel for its registered agent, Sam

Darwish, waived service of the summons and complaint. A true and correct copy of the waiver of

service (Doc. 37) is attached as Exhibit 1.

          6.     ASD Kitchen's responsive pleadings were due by October 8, 2019. ASD Kitchen

did not file a responsive pleading or otherwise to defend the suit.

          7.     On October 10, 2019, a Clerk's Entry of Default was entered into the docket. A

true and correct copy of the entry of default (Doc. 49) is attached as Exhibit 2.

          8.     ASD Kitchen is a corporation and therefore is not a minor nor an incompetent

person.

          Further Affiant Sayeth Not.




Sworn to and subscribed before me
By Cameron J. Asby on this ~ d a y



:~
Notary Public in and for the State of Texas

My commission expires:      J2-} 'zR /~L
                                I       '




                                                 2
DMl\10093217.1
Case 4:18-cv-00804-ALM Document 52-2 Filed 10/30/19 Page 4 of 7 PageID #: 494




                           EXHIBIT 1
         Case
          Case4:18-cv-00804-ALM
               4:18-cv-00804-ALM Document
                                  Document52-2 Filed08/09/19
                                           37 Filed  10/30/19 Page
                                                               Page15ofof17PageID
                                                                            PageID#:#: 323
                                                                                        495

AO 399 (01/09) Waiver of the Service of Summons



                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         Eastern District
                                                     __________  District of
                                                                          of __________
                                                                             Texas

                     BANKUNITED N.A.,                                        )
                              Plaintiff                                      )
                                 v.                                          )   Civil Action No. 4:18-cv-804-ALM
                 ASD KITCHEN, INC., et al                                    )
                            Defendant                                        )

                                            WAIVER OF THE SERVICE OF SUMMONS

To: Cameron J. Asby
             (Name of the plaintiff’s attorney or unrepresented plaintiff)

       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

          I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from     8/9/2019                         , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date:     8/9/19
                                                                                            Signature of the attorney or unrepresented party

                     ASD KITCHEN, INC.                                               Noah Nadler, counsel for Sam Darwish
        Printed name of party waiving service of summons                                                      Printed name



                                                                                      3131 McKinney Ave., Ste. 100, Dallas, TX 75204
                                                                                                                 Address

                                                                                      noah.nadler@wickphillips.com
                                                                                                             E-mail address

                                                                                     214-699-6200
                                                                                                           Telephone number

                                           Duty to Avoid Unnecessary Expenses of Serving a Summons

          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 4:18-cv-00804-ALM Document 52-2 Filed 10/30/19 Page 6 of 7 PageID #: 496




                           EXHIBIT 2
Case
 Case4:18-cv-00804-ALM
      4:18-cv-00804-ALM Document
                         Document52-2 Filed10/10/19
                                  49 Filed  10/30/19 Page
                                                      Page17ofof17PageID
                                                                   PageID#:#: 468
                                                                               497

                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS

 BankUnited, N.A.



                                                       4:18-cv-804
v.                                           Civil No. ______________________
 ASD Kitchen, Inc. et al




                                CLERK’S ENTRY OF DEFAULT


         On this ________      October
                  10th day of __________________,    19
                                                  20 _____, it appearing from the affidavit(s)

                             Cameron Asby
in support of default of ____________________________, attorney for plaintiff, that each of the

defendants named below has failed to plead or otherwise defend herein as provided by the Federal

Rules of Civil Procedure;

         Now, therefore, the DEFAULT of each of the following named defendants is hereby entered:

          ASD Kitchen, Inc.




                                                     DAVID$2 7RROH, CLERK



                                                     By: _________________________
                                                         ___________
                                                                  _ ___________
                                                                  __
                                                         Deputy Clerkk

p:\DFLT.ord
